DETAILED ACTION
This action is in response to communication filed on 1/29/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1, 4-8, 11-15, & 18-20 are allowed. No reason for allowance is necessary as the record is clear. See MPEP 1302.14(I).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20190325485 A1- Abstract- A seemingly infinite and continuous stream of online content can be tracked by a movement tracker that can track an amount of movement of a stream of content. For example, such a movement tracker can track the amount of movement per session of a client-side application, such as per session of a web browser. In an example, the tracking of the movement can occur by tracking a measurable parameter of the stream that indicates the amount of movement, such as scroll distance. The movement tracker may also be configured to determine user interaction data according to the tracked amount of movement.
ii. US 20190036908 A1- Abstract- Techniques are described for managing secure content transmissions in a content delivery network (CDN). A method for handling content requests at an edge node device of a CDN includes receiving a request to access content of a website from a user equipment (UE) over a wireless network; obtaining, in response to receiving the request, an authentication certificate for the website from a key server by providing an authentication certificate of the edge node device to the key server; and establishing a secure connection with the UE based at least in part on the authentication certificate. A method for wireless communication at a UE includes generating a request to access content of a website; processing the request at a modem, the processing including associating mobile CDN content delivery acceleration information with the request; and transmitting the request and the associated mobile CDN content delivery acceleration information to a network access device.
iii. US 20170345075 A1- Abstract- In one embodiment, a method includes extracting a document object model (DOM) for a content page, wherein the DOM comprises a hierarchical tree-based data structure. The method also includes identifying candidate nodes in the DOM based on a context of the nodes, wherein the candidate nodes may correspond to listing items. The method additionally includes for each of the candidate nodes, locating its parent and child nodes by traversing the DOM from the candidate node, extracting information from the candidate node and its parent and child nodes, and assessing whether the candidate node qualifies as a listing item based on whether the extracted information fulfills a required set of characteristics for a listing item.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. KELLER whose telephone number is (571)270-3863. The examiner can normally be reached on Mon - Thurs (7 AM - 5 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446